Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 1, 2022 has been entered. Claims 1-16, 21-24 remain
pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5-10, 12, 15, 16, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170040911 to Tatarchuk et al. (hereinafter Tatarchuk) in view of US20160016445A1 to Peine et al. (hereinafter, Peine) and in further view of US20110203710A1 to Hinojosa et al. (hereinafter Hinojosa).
Regarding claim 1, Tatarchuk discloses:
a system, comprising: a vehicle body; a rotatable component configured to rotate relative to the vehicle body, wherein the rotatable component comprises a tire and a rim coupled to the tire {Tatarchuk, fig. 1, paragraphs [0021], [0022]: vehicle 20 having a body, wheel 32 comprising rim 40 and tire 48 is known to rotate relative to the vehicle body}, 
a first energy harvesting component comprising a piezoelectric material, wherein the first energy harvesting component is positioned between a bead area of the tire and the rim, and wherein the first energy harvesting component is configured to generate electric power resulting from compressive forces acting on the bead area of the tire {Tatarchuk, figs. 1, 6, 7, paragraph [0026]:  power conditioning circuitry 74 of power generation apparatus 72 [energy harvesting component] may be enclosed in a protective housing 76 that is mounted onto rim 40 [positioned directly along a circumference of the rim]; flexible arm 92 of power generating element 94 [energy harvesting component] generates electrical energy [electric power; flexible arm 92 flexes as the tire 48 rotates and deforms [based on a force to the rotatable component]}.
In the above limitation, Tatarchuk does not explicitly teach: wherein the first energy harvesting component is positioned between a bead area of the tire and the rim. 
Hinojosa remedies this and teaches in Fig. 2, which is repeated below, and paragraph [0019]: The pressure sensor 120 may possess a piezoelectric sensor that generates an output voltage based on a magnitude of the tire pressure depending upon design considerations.

    PNG
    media_image1.png
    1280
    1740
    media_image1.png
    Greyscale

It would have been obvious to adopt the energy harvesting component installation position of Hinojosa in order to choose force applied to tire bead area as the energy source to generate electricity by the piezoelectric element.
Tatarchuk further discloses:
a first sensor configured to produce sensor data by using the electric power while disposed on the rotatable component {Tatarchuk,  paragraphs [0024], [0034], [0044], [0037]: tire pressure sensor module 70 [sensor] may be enclosed in a protective housing 76 that is mounted onto rim 40 [disposed on the rotatable component]; harvested electrical energy from piezoelectric power generating element 94 is carried to power conditioning circuitry 74; power conditioning circuit 74 may provide electrical energy 78 to tire pressure sensor module 70 [by using the electric power]; pressure sensor 126 of the pressure sensor module (fig. 4) functions to sense tire pressure [produce sensor data]}.
 Tatarchuk does not explicitly disclose: a conductive member configured to couple the first energy harvesting component with a housing of the sensor, wherein the conductive member extends through a wall of the rim and is configured to transfer the electric power generated by the first energy harvesting component to the first sensor.
Peine remedies this and teaches in figs. 1, 3, 4, paragraphs [0050], [0052]: FIG. 4 depicts a magnification of the second tire pressure sensor module 20 which has a circular shape and includes a piezo element as energy harvester 25; the first and second tire pressure sensor modules 10 and 20 comprise interfaces 16 and 26 [constitutes a conductive member configured to couple the energy harvesting component] through which they may be coupled. In other words, the first tire pressure sensor module 10 [sensor including housing] further comprises a power interface 16 to be coupled with the second tire pressure sensor module 20. The second tire pressure sensor module 20 then further comprises the interface 26, which is configured to supply power to the first tire pressure sensor module 10. Such an interface 16, 26 allows for such power supply [transfer the electric power generated by the energy harvesting component to the sensor]. 
Peine does not explicitly teach:  the conductive member extends through a wall of the rim. In relation to this, Peine teaches a sensor is installed by a rod extending through a wall in Fig. 3, which is repeated below. The conductive member can have any shape and installation location. It would have been obvious to design the conductive member to be extended through a wall of the rim. See MPEP 2144.04(IV)(B) Changes in Shape, “In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)”, and MPEP2144.04(VI)(C) Rearrangement of Parts, “In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)”.

    PNG
    media_image2.png
    1119
    754
    media_image2.png
    Greyscale

Tatarchuk further discloses: 
at least one processor disposed within the vehicle body, the at least one processor configured to perform an action based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data {Tatarchuk, paragraphs [0023] – [0025] : a central controller system 64 mounted in an instrument pane [processor disposed within the vehicle body]; integrated tire electronics system 22 that includes tire pressure sensor module 70 transmits information pertaining to the tire 48 to controller system 64 [the parameter value is based on the sensor data]; controller system 64 evaluates the received information [based on a parameter value] and suitably informs a driver of any anomalies [meeting a threshold value] by activating an indicator  (e.g., a display 68 or a dashboard light) in instrument panel 66 [the at least one processor configured to perform an action]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piezoelectric component of Hinojosa and the interfaces 16 and 26 of Peine with the described invention of Tatarchuk in order to provide a sensor and an energy harvester at predetermined locations of a wheel. 
Similar logic applies to claim 12.
Regarding claim 2, which depends from claim 1, Tatarchuk and Hinojosa teaches:
wherein the rim comprises an outer facing surface opposite an inner facing surface in which the circumference of the rotatable component-is bound, wherein the first sensor is located within the housing along the inner facing surface {Tatarchuk, figs. 1, 6, 7, paragraph [0024]: tire pressure sensor module 70 and power conditioning circuitry 74 of power generation apparatus 72 may be enclosed in a protective housing 76 that is mounted onto rim 40 of wheel 32 / Hinojosa. figs. 1, 2, paragraph [0020]: sensor (120) is located along the inner facing surface of rim}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor housing of Tatarchuk and the sensor location of Hinojosa with the described invention of the modified Tatarchuk in order to provide easy installation and service access.
Regarding claim 3, which depends from claim 2, Tatarchuk further teaches:
Wherein at least a portion of the first energy harvesting component is located along the outer facing surface {Tatarchuk, figs. 1, 6, 7: power conditioning circuitry 74 of power generation apparatus 72 [energy harvesting component is enclosed in a protective housing 76 that is mounted onto rim 40 [along the outer facing surface]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate power generation apparatus 72 Tatarchuk mounted on outer facing surface of rim with the described invention of the modified Tatarchuk  in order to position the energy harvesting component along the outer facing surface of the rim.
Regarding claim 5, which depends from claim 2, Hinojosha further teaches:
wherein the housing is adjacent a sidewall of the rim {Hinojosha, fig. 1}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position sensor housing (Tatarchuk) containing sensor adjacent a sidewall of the rim as disclosed by Hinojosha in order to protect sensor housing from external force or foreign objects. 
Regarding claim 6, which depends from claim 2, Tatarchuk further teaches:
wherein the housing comprises a cover configured to be removably attached to reveal the sensor {Tatarchuk, paragraph [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design sensor housing having a cover removably attached to sensor housing in order to provide easy access to sensors in case that the sensors are to be serviced.
Regarding claim 7, which depends from claim 1, Tatarchuk further discloses:
wherein the tire when inflated is configured to transfer the force to the rotatable component resulting from compressive force acting on a portion of the tire making contact with a road, wherein the first energy harvesting component is configured to capture a kinetic energy in response to the compressive force acting on the portion of the tire making contact with the road as the rotatable component rotates, wherein the first energy harvesting component is configured to power the first sensor {Tatarchuk, figs. 6, 7, paragraphs [0026], [0027], [0034], [0044]: tire 48 is coupled to rim 40 [rotatable component]; flexible arm 92 flexes as the tire 48 rotates and deforms [transfer the force to the rotatable component]; second end 98 of flexible arm 92 is configured to be in contact with an inside tread surface 100 of tire 48 [resulting from compressive force acting on a portion of the tire making contact with a road as the rotatable component rotates]; harvested electrical energy from piezoelectric power generating element 94 is carried to power conditioning circuitry 74; power conditioning circuit 74 may provide electrical energy 78 to tire pressure sensor module 70 [the energy harvesting component is configured to power the sensor]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flexible arm and power conditioning circuit of Tatarchuk with the described invention of the modified Tatarchuk in order to harvest energy from tire rotation and to power the sensor.
Regarding claim 8, which depends from claim 7, Tatarchuk further discloses:
wherein the first energy harvesting component comprises an energy harvesting material configured to deform in response to the compressive force {Tatarchuk, paragraph [0033]: power generating element 94 may be a piezoelectric strip material}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the piezoelectric strip material of Tatarchuk with the described invention of the modified Tatarchuk in order to adopt an energy harvesting material configured to deform in response to the compressive force.
	Regarding claim 9, which depends from claim 7, Tatarchuk further discloses:
wherein energy harvested by the first energy harvesting component is configured to activate the sensor {Tatarchuk, paragraphs [0034], [0044]: harvested electrical energy from piezoelectric power generating element 94 of power generation apparatus 72 [energy harvesting component] is carried to power conditioning circuitry 74; power conditioning circuit 74 may provide electrical energy 78 to tire pressure sensor module 70 [activate the sensor]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power generation apparatus and power conditioning circuit of Tatarchuk with the described invention of the modified Tatarchuk in order to activate a sensor with harvested energy.
Regarding claim 10, which depends from claim 1, Tatarchuk further discloses:
further comprising: a plurality of rims that are each configured to rotate relative to the vehicle body, wherein the rotatable component comprises one of the plurality of rims; and a plurality of sensors that are configured to produce combined sensor data while disposed on different rims, wherein the sensor is one of the plurality of sensors, wherein the at least one processor is further configured to: receive the combined sensor data, and determine the parameter value from the combined sensor data {Tatarchuk, fig. 1, paragraphs [0023] - [0025]: fig. 1 shows multiple rims 40, 42, 44, 46. The rims are known to rotate relative to vehicle body; fig. 1 shows a sensor set that comprises multiple tire electronics system 22, 24, 26, 28 [sensors], each tire electronic system comprises a tire pressure sensor module 70; integrated tire electronics systems 22, 24, 26, 28, 62 and vehicle-side controller system 64 form a tire pressure monitoring system (TPMS) for vehicle 20 [multiple sensors are configured to produce combined sensor data while disposed on different rims]; each tire electronics system 22, 24, 26, 28 [sensor] is part of the sensor set; a central controller system 64 [processor] receives the combined sensor data from integrated tire electronics systems 22, 24, 26, 28; tire pressure sensor module 70 of the electronics systems 22, 24, 26, 28 transmits information pertaining to the tire 48 to controller system 64 [the parameter value from the combined sensor data]; controller system 64 evaluates [determine] the received information}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of sensors and central control system of Tatarchuk with the described invention of the modified Tatarchuk in order to utilize combined sensor data.
Regarding claim 15, which depends from claim 12, Peine further discloses:
wherein the sensor is configured to send the sensor data to the processor via a wireless connection {Peine, paragraph [0031]: the tire pressure sensor module 10 may  wirelessly communicate with a receiver module, located outside the tire 30 or wheel, for example an Electronic Control Unit (ECU) of a vehicle [processor]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication feature of Peine with the described invention of the modified Tatarchuk in order to provide wireless data transmission.
Regarding claim 16, which depends from claim 15, Peine further discloses
wherein the wireless connection bypasses a vehicle bus {Peine, paragraph [0031], [wireless communication between the sensor module and the receiver module is considered to bypass a central vehicle bus]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication feature of Peine with the described invention of the modified Tatarchuk in order to provide a communication channel other than a central vehicle bus.
Regarding claim 21, which depends from claim 1, the modified Tatarchuk teaches: a plurality of energy harvesting components each coupled to a first surface of the rim, wherein the plurality of energy harvesting components includes the first energy harvesting component; and a plurality of sensors each coupled to a second surface of the rim, wherein the plurality of sensors includes the first sensor, wherein each of the plurality of energy harvesting components is configured to generate electric power resulting from compressive forces acting on the tire and provide the electric power to a respective one of the plurality of sensors via a conductive member that extends through the wall of the rim {Tatarchuk, figs. 1, 6, 7, paragraph [0024] / Hinojosa. figs. 1, 2, paragraph [0020]}.  See MPEP 2144.04 VI(B) Duplication of Parts In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of energy harvesting components and sensors in order to increase sensing points. 
Regarding claim 23, which depends from claim 1, the modified Tatarchuk teaches:  coupling a plurality of energy harvesting components to respective ones of a plurality of sensors via respective conductive members, wherein the plurality of energy harvesting components are each coupled to a first surface of the rim and includes the first energy harvesting component, and the plurality of sensors are each coupled to a second surface of the rim and includes the first sensor, wherein each of the plurality of energy harvesting components is configured to generate electric power resulting from compressive forces acting on the tire and provide the electric power to a respective one of the plurality of sensors via a respective conductive member that extends through the wall of the rim {Tatarchuk, figs. 1, 6, 7, paragraph [0024] / Hinojosa. figs. 1, 2, paragraph [0020]}.  See MPEP 2144.04 VI(B) Duplication of Parts In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of energy harvesting components and sensors and to couple them respectively in order to increase sensing points.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tatarchuk in view of Hinojosa and Peine, and further in view of US20090046538 to Breed et al. (hereinafter Breed '538).
Regarding claim 11, which depends from claim 10, Breed '538 teaches: 
wherein the at least one processor is further configured to determine an outlier value as the threshold value using a statistical model applied to the combined sensor data {Breed '538, claim 11, paragraph [0136]: parameter is designed to compensate [determine an outlier value] for any increased attenuation of ultrasonic waves resulting from humidity above a threshold; probability [statistics] is used for analysis of sensor operation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt an outlier as threshold as in Breed '538 in order to set a reference for determining threshold.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatarchuk in view of Peine, Hinojosa and in further view of US20180222260 to Xue et al. (hereinafter Xue).
Regarding claim 14, which depends from claim 12, has a limitation: wherein the parameter value is based on the sensor data and data received from a remote server.
Xue discloses that tire management system 100 includes a measurement device 110 (sensor), a processing device 120, a server 130, a database 140 (paragraph [0044]); server 130 is configured to process the tire information or the event(s); and server 130 is remote to processing device 120 (or measurement device 110) (paragraph [0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server 130 of Xue into the method of the modified Tatarchuk in order to enable more complex processing of sensor data.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tatarchuk in view of Peine, Hinojosa and further in view of US20050134444 to Park et al, which was cited by applicant (hereinafter Park).
Regarding claim 4, which depends from claim 2, Park and Tatarchuk further teaches:
wherein the first sensor housing comprises multiple sensors within the housing {Park, paragraph [0059]: the sensor unit 130 includes a pressure sensor 131, a temperature sensor 133, and an acceleration sensor 135 [multiple sensors] / Tatarchuk, paragraph [0024]: protective housing 76}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house multiple sensors of Park in the sensor housing of the modified Tatarchuk.
Claims 13, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tatarchuk in view of Peine, Hinojosa, and in further view of Park, US5825286 to Coulthard or US20070279203 to Thomas et al. (hereinafter Thomas) or US20020188392 to Breed et al. (hereinafter Breed '392).
Regarding claim 13, which depends from claim 12, has limitations:
wherein the first sensor is at least one of: a height sensor configured to produce barometric pressure sensor data, an acoustic sensor configured to produce acoustic sensor data, an image sensor configured to produce image sensor data, a gas sensor configured to produce gas sensor data, a magnetic sensor configured to produce magnetic sensor data, an accelerometer sensor configured to produce acceleration sensor data, a gyroscope sensor configured to produce gyroscopic sensor data, and a humidity sensor configured to produce humidity sensor data {Park discloses acceleration sensor [accelerometer sensor] 135 (paragraph [0059]) and humidity sensor (paragraph [0085]). Coulthard discloses sensors mounted on vehicle wheel (abstract) including acoustic sensor (col. 7, line 3), optical [image] sensor 107 (col 7, line 4) and barometric pressure sensor 123 (col. 7, line 31). Thomas discloses gas detection sensor in tire sensor modules (paragraph [0022]). Breed '392 discloses that FIG. 9 illustrates the placement of gyroscope, which can be used to diagnose the state of the vehicle (paragraph [0161])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose one of the various sensors disclosed in the references in order to provide sensed data at or near the rim in specific kind of data produced by a specific sensor.
	Similar logic applies to claims 22, 24.	

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. In response to Applicant's arguments that the cited prior art fails to teach the limitations, [1] a first energy harvesting component positioned between a bead area of the tire and the rim, wherein the first energy harvesting component is configured to generate electric power resulting from compressive force acting on the bead area of the tire, [2] the conductive member extends through a wall of the rim and is configured to transfer the electric power generated by the first energy harvesting component to the first sensor, 103 rejections are rewritten for the amended claim set based on further disclosure from Hinojosa and Peine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661